                                              52'*(5 5 &2/( &6% 1R 
                                               UFROH#IHQZLFNFRP
                                              &5<67$/ $ 1:$1(5, &6% 1R 
                                               FQZDQHUL#IHQZLFNFRP
                                              )(1:,&. :(67 //3
                                                &DOLIRUQLD 6WUHHW
                                              0RXQWDLQ 9LHZ &$ 
                                               7HOHSKRQH     
                                              )DFVLPLOH     

                                              /$85(1&( ) 38/*5$0 &6% 1R 
                                               OSXOJUDP#IHQZLFNFRP
                                              7</(5 * 1(:%< &6% 1R 
                                               WQHZE\#IHQZLFNFRP
                                              02//< 5 0(/&+(5 &6% 1R 
                                               PPHOFKHU#IHQZLFNFRP
                                              $50(1 1 1(5&(66,$1 &6% 1R 
                                               DQHUFHVVLDQ#IHQZLFNFRP
                                             )(1:,&. :(67 //3
                                                &DOLIRUQLD 6WUHHW WK )ORRU
                                             6DQ )UDQFLVFR &$ 
                                               7HOHSKRQH     
                                             )DFVLPLOH     
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                             $WWRUQH\V IRU 'HIHQGDQW
                                               ,178,7 ,1&
                                          

                                                                        81,7(' 67$7(6 ',675,&7 &2857
                                                                       1257+(51 ',675,&7 2) &$/,)251,$
                                                                            6$1 )5$1&,6&2 ',9,6,21
                                          

                                                                                         0DVWHU )LOH 1R FY&5%
                                               ,1 5( ,178,7 )5(( ),/( /,7,*$7,21
                                                                                         '(&/$5$7,21 2) (5*$1* 681 ,1
                                               7KLV 'RFXPHQW 5HODWHV WR $OO $FWLRQV       6833257 2) '()(1'$17 ,178,7
                                                                                         ,1&¶6 027,21 72 &203(/
                                                                                           $5%,75$7,21
                                          
                                                                                           'DWH    'HFHPEHU  
                                                                                         7LPH     DP
                                                                                           &WUP     WK )ORRU
                                                                                         -XGJH   +RQ &KDUOHV 5 %UH\HU
                                                                                         'DWH $FWLRQ )LOHG 0D\  
                                          

                                          

                                          

                                                '(&/ 2) (5*$1* 681 ,62 ')¶6                               &$6( 12 FY&5%
                                                027,21 72 &203(/ $5%,75$7,21
                                                                            '(&/$5$7,21 2) (5*$1* 681

                                                     , (UJDQJ 6XQ GHFODUH DV IROORZV

                                                           , DP RYHU HLJKWHHQ \HDUV RI DJH , PDNH WKLV GHFODUDWLRQ EDVHG RQ P\ SHUVRQDO

                                              NQRZOHGJH DQG UHFRUGV WKDW ,QWXLW ,QF ³,QWXLW´ NHHSV LQ WKH RUGLQDU\ FRXUVH RI EXVLQHVV DQG ,

                                              DP FRPSHWHQW WR WHVWLI\ WR WKH PDWWHUV VWDWHG KHUH , VXEPLW WKLV GHFODUDWLRQ LQ VXSSRUW RI

                                              'HIHQGDQW ,QWXLW ,QF¶V 0RWLRQ WR &RPSHO $UELWUDWLRQ ZKLFK LV EHLQJ ILOHG FRQFXUUHQWO\ KHUHZLWK

                                                           , DP D 7XUER7D[ 6RIWZDUH (QJLQHHULQJ 0DQDJHU DW ,QWXLW , KDYH ZRUNHG LQ WKDW

                                              UROH VLQFH 6HSWHPEHU  3ULRU WR WKDW IURP 1RYHPEHU  WR 6HSWHPEHU  , ZDV DQ

                                              ,GHQWLW\ 6RIWZDUH (QJLQHHULQJ 0DQDJHU DW ,QWXLW 3ULRU WR WKDW , ZDV D VRIWZDUH HQJLQHHU DW ,QWXLW

                                             VLQFH 0DUFK  ,Q P\ SUHYLRXV UROH DV DQ ,GHQWLW\ 6RIWZDUH (QJLQHHULQJ , UDQ WKH

                                             DXWKHQWLFDWLRQ H[SHULHQFHV WHDP WKDW LV UHVSRQVLEOH IRU PDLQWDLQLQJ WKH 6LJQ,Q DQG 6LJQ8S

                                             H[SHULHQFHV IRU ,QWXLW 3URGXFWV
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                                          %DVHG RQ P\ MRE UHVSRQVLELOLWLHV DQG P\ UHYLHZ RI ,QWXLW¶V EXVLQHVV UHFRUGV , DP

                                             IDPLOLDU ZLWK ,QWXLW¶V DJUHHPHQWV DFURVV WKH YDULRXV ,QWXLW SURGXFWV DQG VHUYLFHV DQG WKH SURFHVVHV

                                             E\ ZKLFK ,QWXLW¶V XVHUV DUH SUHVHQWHG ZLWK DQG DJUHH WR DFFHSW ,QWXLW¶V DSSOLFDEOH DJUHHPHQWV

                                             LQFOXGLQJ WKRVH IRU ,QWXLW¶V 7XUER7D[UHODWHG SURGXFWV DQG VHUYLFHV

                                                 7KH 7XUER7D[ 2QOLQH 7HUPV RI 6HUYLFH $FFHSWDQFH 3URFHVV -DQXDU\²0DUFK 

                                                          %HIRUH D XVHU FDQ XVH WKH 7XUER7D[ 2QOLQH ³772´ WD[ SUHSDUDWLRQ DQG ILOLQJ
                                             VHUYLFHV WKH XVHU LV UHTXLUHG WR ORJLQ WR DQ H[LVWLQJ DFFRXQW LI VKH LV D UHWXUQLQJ XVHU RU JR
                                             WKURXJK D VLJQXS DQG UHJLVWUDWLRQ SURFHVV LI VKH LV D QHZ XVHU  ,Q HLWKHU SURFHVV DQG DV
                                             GHVFULEHG LQ IXUWKHU GHWDLO EHORZ WKH XVHU PXVW DIILUPDWLYHO\ DJUHH WR ,QWXLW¶V DSSOLFDEOH OLFHQVH
                                             DJUHHPHQW LQ RUGHU WR SURFHHG
                                                          6SHFLILFDOO\ LI WKH XVHU LV DQ H[LVWLQJ 772 XVHU VKH LV SUHVHQWHG ZLWK D ³6LJQ ,Q´
                                             SDJH RQ ZKLFK VKH FDQ HQWHU KLV RU KHU XVHU ,' DQG SDVVZRUG 7KH ³6LJQ ,Q´ SDJH ZKLFK LV
                                             GHSLFWHG EHORZ DV LW ZDV SUHVHQWHG WR XVHUV LQ -DQXDU\ ± 0DUFK   LV DYDLODEOH DW WKH 85/
                                             KWWSVP\WXUERWD[LQWXLWFRP 7KLV ³6LJQ LQ´ SDJH QRWLILHV WKH XVHU LPPHGLDWHO\ EHORZ WKH EOXH
                                             ³6LJQ ,Q´ EXWWRQ WKDW ³By clicking Sign In, you agree to the Turbo Terms of Use, TurboTax
                                             Terms of Use and have read and acknowledge our Privacy Statement.´ ,WDOLFV DQG EOXH IRQW W\SH

                                                '(&/ 2) (5*$1* 681 ,62 ')¶6                                          &$6( 12 FY&5%
                                                027,21 72 &203(/ $5%,75$7,21
                                              LQ RULJLQDO

                                           

                                           

                                           

                                           

                                           

                                           

                                           

                                           

                                          

                                          

                                          
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                                          7KH WHUP ³TurboTax Terms of Use´ RQ WKLV SDJH DV UHIOHFWHG E\ LWV EOXH IRQW W\SH

                                             LV K\SHUOLQNHG WH[W WKDW WKH XVHU FRXOG FOLFN RQ WR JR WR D FRS\ RI WKH ³,QWXLW 7HUPV RI 6HUYLFH IRU

                                             7XUER7D[ 2QOLQH 7D[ 3UHSDUDWLRQ 6HUYLFHV ± 7D[ <HDU ´ WKH ³7(506´  ORFDWHG DW

                                             KWWSVWXUERWD[LQWXLWFRPFRUSOLFHQVHRQOLQHMVS $WWDFKHG DV ([KLELW  LV D WUXH DQG FRUUHFW
                                                '(&/ 2) (5*$1* 681 ,62 ')¶6                                         &$6( 12 FY&5%
                                                027,21 72 &203(/ $5%,75$7,21
                                              FRS\ RI WKH 7(506 7KLV LV WKH ,QWXLW DJUHHPHQW WKDW ZRXOG KDYH EHHQ SUHVHQWHG WR WKH XVHU

                                              ZKHQ FOLFNLQJ RQ WKH ³TurboTax Terms of Use´ K\SHUOLQN GXULQJ 7D[ <HDU 

                                                           7KH SURFHVV GHVFULEHG LQ 3DUDJUDSKV  DERYH LV VLPLODU IRU D QHZ 772 XVHU

                                                           6SHFLILFDOO\ LI WKH XVHU LV D QHZ 772 XVHU RQ WKH ³6LJQ ,Q´ IRUP RQ WKH 7XUER7D[

                                              ZHEVLWH GHSLFWHG LQ SDUDJUDSK  DERYH VKH LV SUHVHQWHG ZLWK DQ RSWLRQ WR ³&UHDWH DQ DFFRXQW´

                                              ZKLFK LV LQ EOXH K\SHUOLQNHG WH[W ,I WKH XVHU FOLFNV RQ ³&UHDWH DQ DFFRXQW´ VKH LV SUHVHQWHG

                                              ZLWK DQ DFFRXQW FUHDWLRQ SDJH RQ ZKLFK VKH FDQ FUHDWH D 7XUER7D[ DFFRXQW E\ SURYLGLQJ DQ

                                              HPDLO DGGUHVV DQG E\ VHOHFWLQJ D XVHU ,' SURYLGLQJ D SKRQH QXPEHU RSWLRQDO EXW UHFRPPHQGHG

                                              DQG VHOHFWLQJ D SDVVZRUG 7KH ³&UHDWH \RXU DFFRXQW´ SDJH ZKLFK LV GHSLFWHG EHORZ DV LW ZDV

                                             SUHVHQWHG WR XVHUV LQ -DQXDU\ ± 0DUFK   LV DYDLODEOH DW WKH 85/

                                             KWWSVP\WXUERWD[LQWXLWFRPVLJQXS

                                          
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          
                                                '(&/ 2) (5*$1* 681 ,62 ')¶6                                         &$6( 12 FY&5%
                                                027,21 72 &203(/ $5%,75$7,21
                                           

                                           

                                           

                                           

                                           

                                           

                                           

                                           

                                           

                                          

                                          

                                          
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                                         7KLV ³&UHDWH \RXU DFFRXQW´ SDJH QRWLILHV WKH XVHU LPPHGLDWHO\ EHORZ WKH EOXH
                                             ³&UHDWH $FFRXQW´ EXWWRQ WKDW ³By clicking Create Account, you agree to the Turbo Terms of Use,
                                             TurboTax Terms of Use and have read and acknowledge our Privacy Statement.´ ,WDOLFV DQG
                                             EOXH IRQW W\SH LQ RULJLQDO  7KH WHUP ³TurboTax Terms of Use´ RQ WKLV ³&UHDWH \RXU DFFRXQW´
                                             SDJH LV K\SHUOLQNHG WH[W WKDW WKH XVHU FRXOG FOLFN RQ WR JR WR D FRS\ RI WKH 7(506
                                                        ,I D XVHU IRUJHWV KLV RU KHU XVHU ,' RU SDVVZRUG KH RU VKH PD\ FOLFN ³, IRUJRW P\
                                             XVHU ,' RU SDVVZRUG´ ORFDWHG DW WKH ERWWRP RI WKH ³6LJQ ,Q´ SDJH %OXH IRQW LQ RULJLQDO 7KH
                                                '(&/ 2) (5*$1* 681 ,62 ')¶6                                       &$6( 12 FY&5%
                                                027,21 72 &203(/ $5%,75$7,21
                                              SKUDVH ³, IRUJRW P\ XVHU ,' RU SDVVZRUG´ LV K\SHUOLQNHG WH[W WKDW WKH XVHU FDQ FOLFN RQ WR JR WR

                                              WKH ³$FFRXQW 5HFRYHU\´ SDJH ZKLFK LV DYDLODEOH DW WKH 85/

                                              KWWSVP\WXUERWD[LQWXLWFRPDFFRXQWUHFRYHU\"

                                                          7KH ³$FFRXQW 5HFRYHU\´ SDJH ZKLFK LV GHSLFWHG EHORZ DV LW ZDV SUHVHQWHG WR

                                              XVHUV LQ -DQXDU\ WKURXJK 0DUFK   DOORZV D XVHU WR FUHDWH D QHZ SDVVZRUG ³7KH $FFRXQW

                                              5HFRYHU\´ SDJH DOVR QRWLILHV WKH XVHU LPPHGLDWHO\ EHORZ WKH EOXH ³&RQWLQXH´ EXWWRQ WKDW ³By

                                              clicking Continue, you agree to the Turbo Terms of Use, TurboTax Terms of Use and have read

                                              and acknowledge our Privacy Statement.´ ,WDOLFV DQG EOXH IRQW W\SH LQ RULJLQDO

                                           

                                          

                                          

                                          
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                                         7KH WHUP ³TurboTax Terms of Use´ RQ WKLV SDJH DV UHIOHFWHG E\ LWV EOXH IRQW W\SH

                                             LV K\SHUOLQNHG WH[W WKDW WKH XVHU FRXOG FOLFN RQ WR JR WR D FRS\ RI WKH 7(506

                                                         :KLOH SDUDJUDSKV  GHVFULEHG DERYH UHIOHFW KRZ WKHVH SDJHV ZHUH SUHVHQWHG WR
                                                '(&/ 2) (5*$1* 681 ,62 ')¶6                                        &$6( 12 FY&5%
                                                027,21 72 &203(/ $5%,75$7,21
                                              FXVWRPHUV LQ -DQXDU\ WKURXJK 0DUFK   WKH SURFHVV IRU ORJJLQJ LQWR DQ H[LVWLQJ 772

                                              DFFRXQW RU FUHDWLQJ D QHZ 772 DFFRXQW ZDV VXEVWDQWLDOO\ VLPLODU IURP 7D[ <HDU  WKURXJK

                                              7D[ <HDU 

                                              7KH 7XUER7D[ 2QOLQH 7HUPV RI 6HUYLFH $FFHSWDQFH 3URFHVV 0DUFK ²7D[ <HDU 

                                                          $V GHSLFWHG EHORZ RQ 0DUFK   WKH ³6LJQ ,Q´ SDJH ZDV PRGLILHG VR WKDW D
                                              XVHU FRXOG HQWHU KLV RU KHU WHOHSKRQH QXPEHU HPDLO RU XVHU ,' 7KLV ³6LJQ LQ´ SDJH QRWLILHV WKH
                                              XVHU LPPHGLDWHO\ EHORZ WKH EOXH ³6LJQ ,Q´ EXWWRQ WKDW ³By clicking Sign In, you agree to the
                                              TurboTax Terms of Service, Turbo Terms of Use and have read and acknowledge our Privacy
                                              Statement.´ ,WDOLFV DQG EOXH IRQW W\SH LQ RULJLQDO
                                          

                                          

                                          
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                                         7KH WHUP ³TurboTax Terms of Service´ RQ WKLV SDJH DV UHIOHFWHG E\ LWV EOXH IRQW

                                             W\SH LV K\SHUOLQNHG WH[W WKDW WKH XVHU FRXOG FOLFN RQ WR JR WR D FRS\ RI WKH 7(506

                                                         7KH SURFHVV GHVFULEHG LQ 3DUDJUDSKV  DERYH LV VLPLODU IRU D QHZ 772 XVHU
                                                '(&/ 2) (5*$1* 681 ,62 ')¶6                                        &$6( 12 FY&5%
                                                027,21 72 &203(/ $5%,75$7,21
                                                          6SHFLILFDOO\ LI WKH XVHU LV D QHZ 772 XVHU RQ WKH ³6LJQ ,Q´ IRUP RQ WKH 7XUER7D[

                                              ZHEVLWH GHSLFWHG LQ SDUDJUDSK  DERYH VKH LV SUHVHQWHG ZLWK DQ RSWLRQ WR ³&UHDWH DQ DFFRXQW´

                                              ZKLFK LV LQ EOXH K\SHUOLQNHG WH[W ,I WKH XVHU FOLFNV RQ ³&UHDWH DQ DFFRXQW´ VKH LV SUHVHQWHG

                                              ZLWK DQ DFFRXQW FUHDWLRQ SDJH RQ ZKLFK VKH FDQ FUHDWH D 7XUER7D[ DFFRXQW E\ SURYLGLQJ DQ

                                              HPDLO DGGUHVV DQG E\ VHOHFWLQJ D XVHU ,' SURYLGLQJ D SKRQH QXPEHU RSWLRQDO EXW UHFRPPHQGHG

                                              DQG VHOHFWLQJ D SDVVZRUG 7KH ³&UHDWH \RXU DFFRXQW´ SDJH ZKLFK LV GHSLFWHG EHORZ DV LW ZDV

                                              SUHVHQWHG WR XVHUV IURP 0DUFK   WKURXJK WKH UHPDLQGHU RI 7D[ <HDU  LV DYDLODEOH DW

                                              WKH 85/ KWWSVP\WXUERWD[LQWXLWFRPVLJQXS

                                           

                                          

                                          

                                          
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          
                                                '(&/ 2) (5*$1* 681 ,62 ')¶6                                         &$6( 12 FY&5%
                                                027,21 72 &203(/ $5%,75$7,21
                                                          7KLV ³&UHDWH \RXU DFFRXQW´ SDJH QRWLILHV WKH XVHU LPPHGLDWHO\ EHORZ WKH EOXH

                                              ³&UHDWH $FFRXQW´ EXWWRQ WKDW ³By clicking Create Account, you agree to the TurboTax Terms of

                                              Service, Turbo Terms of Use and have read and acknowledge our Privacy Statement.´ ,WDOLFV

                                              DQG EOXH IRQW W\SH LQ RULJLQDO  7KH WHUP ³TurboTax Terms of Service´ RQ WKLV ³&UHDWH \RXU

                                              DFFRXQW´ SDJH LV K\SHUOLQNHG WH[W WKDW WKH XVHU FRXOG FOLFN RQ WR JR WR D FRS\ RI WKH 7(506

                                                          ,I D XVHU IRUJHWV KLV RU KHU SKRQH QXPEHU HPDLO RU XVHU ,' KH RU VKH PD\ FOLFN

                                              ³7U\ VRPHWKLQJ HOVH´ ORFDWHG DW WKH ERWWRP RI WKH ³6LJQ ,Q´ SDJH %OXH IRQW LQ RULJLQDO 7KH

                                              SKUDVH ³7U\ 6RPHWKLQJ HOVH´ LV K\SHUOLQNHG WH[W WKDW WKH XVHU FDQ FOLFN RQ WR JR WR WKH ³$FFRXQW

                                              5HFRYHU\ 6WDUW ZLWK 3,,´ SDJH ZKLFK LV DYDLODEOH DW WKH 85/

                                             KWWSVP\WXUERWD[LQWXLWFRPDFFRXQW

                                             UHFRYHU\"LX[BVWDUWBZLWKBSLL WUXH LX[BNQRZQBGHYLFH IDOVH LX[BLGHQWLILHUBILUVW WUXH

                                                         7KH ³$FFRXQW 5HFRYHU\ 6WDUW ZLWK 3,,´ SDJH ZKLFK LV GHSLFWHG EHORZ DV LW ZDV
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                             SUHVHQWHG WR XVHUV IURP 0DUFK   WKURXJK WKH UHPDLQGHU RI 7D[ <HDU  DOORZV D XVHU

                                             WR HQWHU KLV RU KHU ODVW QDPH GDWH RI ELUWK VRFLDO VHFXULW\ QXPEHU DQG ]LS FRGH ³7KH $FFRXQW

                                             5HFRYHU\ 6WDUW ZLWK 3,,´ SDJH DOVR QRWLILHV WKH XVHU LPPHGLDWHO\ EHORZ WKH EOXH ³&RQWLQXH´

                                             EXWWRQ WKDW ³By clicking Continue, you agree to our Terms of Service and have read and

                                             acknowledge our Privacy Statement.´ ,WDOLFV DQG EOXH IRQW W\SH LQ RULJLQDO

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          

                                          
                                                '(&/ 2) (5*$1* 681 ,62 ')¶6                                        &$6( 12 FY&5%
                                                027,21 72 &203(/ $5%,75$7,21
                                           

                                           

                                           

                                           

                                           

                                           

                                           

                                           

                                           

                                          

                                          

                                          
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          

                                          

                                          

                                          

                                          

                                                        7KH WHUP ³Terms of Service´ RQ WKLV SDJH DV UHIOHFWHG E\ LWV EOXH IRQW W\SH LV

                                             K\SHUOLQNHG WH[W WKDW WKH XVHU FRXOG FOLFN RQ WR JR WR D FRS\ RI WKH 7(506

                                                        2QFH D XVHU HQWHUV WKH UHTXHVWHG LQIRUPDWLRQ DQG FOLFNV ³&RQWLQXH´ D XVHU LV WDNHQ

                                             WR WKH ³$FFRXQW 5HFRYHU\´ SDJH 7KH ³$FFRXQW 5HFRYHU\´ SDJH ZKLFK LV GHSLFWHG EHORZ DV LW

                                             ZDV SUHVHQWHG WR XVHUV IURP 0DUFK   WKURXJK WKH UHPDLQGHU RI 7D[ <HDU  DOORZV D

                                             XVHU WR FUHDWH D QHZ SDVVZRUG 7KH ³$FFRXQW 5HFRYHU\´ SDJH DOVR QRWLILHV WKH XVHU LPPHGLDWHO\

                                             EHORZ WKH EOXH ³&RQWLQXH´ EXWWRQ WKDW ³By clicking Continue, you agree to the TurboTax Terms

                                             of Service, Turbo Terms of Use and have read and acknowledge our Privacy Statement.´

                                          

                                          

                                          
                                                '(&/ 2) (5*$1* 681 ,62 ')¶6                                       &$6( 12 FY&5%
                                                027,21 72 &203(/ $5%,75$7,21
                                           

                                           

                                           

                                           

                                           

                                           

                                           

                                           

                                           

                                          

                                          

                                          
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          

                                          

                                          

                                                         7KH WHUP ³TurboTax Terms of Service´ RQ WKLV SDJH DV UHIOHFWHG E\ LWV EOXH IRQW
                                             W\SH LV K\SHUOLQNHG WH[W WKDW WKH XVHU FRXOG FOLFN RQ WR JR WR D FRS\ RI WKH 7(506
                                                         'XULQJ WKH HQWLUH 7D[ <HDU  DW WKH ERWWRP RI WKH 7XUER7D[ ZHEVLWH ORFDWHG
                                             DW KWWSVWXUERWD[LQWXLWFRP WKH WHUP ³6RIWZDUH DQG /LFHQVHV´ LV DOVR K\SHUOLQNHG WH[W WKDW WKH
                                             XVHU FDQ FOLFN RQ WR JR WR WKH ,QWXLW 7XUER7D[ ³/LFHQVH $JUHHPHQWV´ SDJH ORFDWHG DW
                                             KWWSVWXUERWD[LQWXLWFRPFRUSVRIWZDUHOLFHQVHMVS 2Q WKLV ³/LFHQVH $JUHHPHQWV´ SDJH ,QWXLW
                                             SURYLGHV WKH YDULRXV 7XUER7D[ DJUHHPHQWV E\ 7D[ <HDU LQFOXGLQJ WKH XVHU DJUHHPHQW IRU
                                             7XUER7D[¶V 2QOLQH 6RIWZDUH DQG 6HUYLFHV (DFK RI WKHVH DJUHHPHQWV DUH K\SHUOLQNHG DJDLQ DV
                                             LV UHIOHFWHG E\ WKHLU EOXH IRQW VR WKDW LI D XVHU FOLFNV RQ WKH K\SHUOLQNHG WH[W VKH LV SUHVHQWHG
                                             ZLWK D FRS\ RI WKDW SDUWLFXODU DJUHHPHQW 7KH 7(506 LV WKH XVHU DJUHHPHQW WKDW ZRXOG KDYH
                                             EHHQ SUHVHQWHG WR WKH XVHU ZKHQ FOLFNLQJ RQ WKH ³7XUER7D[ 8VHU $JUHHPHQW ² 2QOLQH 6RIWZDUH
                                             DQG 6HUYLFHV´ K\SHUOLQN IRU 7D[ <HDU  RQ WKH /LFHQVH $JUHHPHQWV SDJH GXULQJ 7D[ <HDU
                                             
                                                '(&/ 2) (5*$1* 681 ,62 ')¶6                                          &$6( 12 FY&5%
                                                027,21 72 &203(/ $5%,75$7,21
                                           

                                           

                                           

                                           

                                           

                                           

                                           

                                           

                                           

                                          

                                          

                                          
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                             7KH 7XUER7D[ 2QOLQH 7HUPV RI 6HUYLFH $FFHSWDQFH 3URFHVV RQ WKH 7XUER7D[ 0RELOH $SS
                                                         ,Q DGGLWLRQ WR WKH SURFHVVHV GHVFULEHG DERYH ,QWXLW RIIHUV 7XUER7D[ 0RELOH
                                             3URGXFWV LQFOXGLQJ WKH 7XUER7D[ 0RELOH $SS ZKLFK D XVHU FDQ GRZQORDG IURP WKH $SS 6WRUH
                                             IRU XVH RQ DQ L3KRQH RU IURP *RRJOH 3OD\ IRU XVH RQ DQ $QGURLG GHYLFH /LNH WKH VLJQLQ
                                             SURFHVVHV GHVFULEHG DERYH EHIRUH D XVHU FDQ XVH WKH 7XUER7D[ 2QOLQH WD[ SUHSDUDWLRQ DQG ILOLQJ
                                             VHUYLFHV WKURXJK WKH 7XUER7D[ 0RELOH $SS WKH XVHU LV UHTXLUHG WR ORJLQ WR DQ H[LVWLQJ DFFRXQW LI
                                             VKH LV D UHWXUQLQJ XVHU RU JR WKURXJK D VLJQXS DQG UHJLVWUDWLRQ SURFHVV LI VKH LV D QHZ XVHU  ,Q
                                             HLWKHU SURFHVV DQG DV GHVFULEHG LQ IXUWKHU GHWDLO EHORZ WKH XVHU PXVW DIILUPDWLYHO\ DJUHH WR
                                             ,QWXLW¶V DSSOLFDEOH OLFHQVH DJUHHPHQW LQ RUGHU WR SURFHHG
                                          

                                          

                                          

                                          

                                          

                                          

                                          
                                                '(&/ 2) (5*$1* 681 ,62 ')¶6                                        &$6( 12 FY&5%
                                                027,21 72 &203(/ $5%,75$7,21
                                                         6SHFLILFDOO\ LI WKH XVHU LV DQ H[LVWLQJ 772 XVHU VKH LV SUHVHQWHG ZLWK D ³6LJQ ,Q´

                                              VFUHHQ RQ ZKLFK VKH FDQ HQWHU KLV RU KHU XVHU ,' DQG SDVVZRUG 7KH ³6LJQ ,Q´ SDJH DV LW ZDV

                                              SUHVHQWHG WR XVHUV GXULQJ 7D[ 6HDVRQ RI 7D[ <HDU  XVLQJ WKH 7XUER7D[ 0RELOH $SS RQ DQ

                                              $QGURLG GHYLFH LV GHSLFWHG EHORZ

                                           

                                           

                                           

                                           

                                           

                                          

                                          

                                          
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          

                                          

                                          

                                          

                                          

                                                        7KLV ³6LJQ LQ´ VFUHHQ QRWLILHV WKH XVHU LPPHGLDWHO\ EHORZ WKH EOXH ³6,*1 ,1´

                                             EXWWRQ WKDW ³%\ WDSSLQJ 6LJQ ,Q \RX DJUHH WR RXU /LFHQVH $JUHHPHQW DQG 3ULYDF\ 6WDWHPHQW.´

                                             %OXH IRQW W\SH LQ RULJLQDO

                                                        7KH WHUP ³/LFHQVH $JUHHPHQW´ RQ WKLV VFUHHQ DV UHIOHFWHG E\ LWV EOXH IRQW W\SH LV

                                             K\SHUOLQNHG WH[W WKDW WKH XVHU FRXOG FOLFN RQ WR EH SUHVHQWHG ZLWK D FRS\ RI WKH 7(506

                                                    , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ LV WUXH DQG FRUUHFW DQG WKLV GHFODUDWLRQ

                                             ZDV H[HFXWHG RQ 2FWREHU  

                                                                                               (UJDQJ 6XQ
                                          

                                          

                                          
                                                '(&/ 2) (5*$1* 681 ,62 ')¶6                                        &$6( 12 FY&5%
                                                027,21 72 &203(/ $5%,75$7,21
